                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION




EVE TAALAK,                                                      3:19-CV-03002-RAL


                       Plaintiff,

                                                               OPINION AND ORDER
        vs.                                            SCREENING AND DISMISSING CASE


DR. PAVALIS, DR. FOR THE PRISON,
SDWP,IN HIS INDIVIDUAL AND OFFICIAL
CAPACITY;    DARREN    BERG,   ADA
COORDINATOR     AT SDWP, IN     HIS
INDIVIDUAL AND OFFICIAL CAPACITY;
CLAYTON STOCHE, OFFICER, SDWP, IN
HIS      INDIVIDUAL          AND       OFFICIAL
CAPACITY; AND CANDY SNYDER, ADA
DIRECTOR, SDWP, IN HER INDIVIDUAL
AND OFFICIAL CAPACITY,

                       Defendants.




       Plaintiff Eve Taalak is an inmate at the South Dakota Women's Prison in Pierre, South

Dakota. Doc. I. Taalak filed a pro se civil rights lawsuit under 42 U.S.C. § 1983 and the

Americans with Disabilities Act (ADA). Id Taalak also requested "leave to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915, which this Court granted, and Taalak paid her partial filing

fee.


       Under 28 U.S.C. § 1915A, this Court must screen prisoner claims filed in forma pauperis

and determine whether they are(1)"fiivolous, malicious, or fail[] to state a claim on which relief
may be granted; or (2)seek[]monetary relief from a defendant who is immune from such relief."

See also Onstad v. Wilkinson. 534 F. App'x 581,582(8th Cir. 2013).

        At this stage of Taalak's case, this Court must accept the well-pleaded allegations in her

complaint as true and draw all reasonable inference in her favor. Schriener v. Quicken Loans,Inc..

774 F.3d 442,444(8th Cir. 2014). Civil rights and pro se complaints must be liberally construed.

Erickson v. Pardus. 551 U.S. 89, 94 (2007)(citation omitted); Bediako v. Stdn Mart. Inc.. 354

F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se complaint must contain

specific facts supporting its conclusions." Martin v. Sargent. 780 F.2d 1334, 1337(8th Cir. 1985);

Ellis V. Citv ofMinneapolis. 518 F. App'x 502,504(8th Cir. 2013). Civil rights complaints cannot

be merely conclusory. Davis v. Hall. 992 F.2d 151, 152(8th Cir. 1993); Parker v. Porter, 221 F.

App'x 481,482(8th Cir. 2007). A complaint "does not need detailed factual allegations ...[but]

requires more than labels and conclusions, and a formulaic recitations of the elements of a cause

of action will not do." Bell Atl. Corp. v. Twonblv.550 U.S. 544,555(2007). "If a plaintiff cannot

make the requisite showing, dismissal is appropriate." Abdullah v. Minnesota. 261 F. App'x 926,

927(8th Cir. 2008); Beavers v. Lockhart. 755 F.2d 657,663 (8th Cir. 1985).

       Taalak raises three claims in her complaint. Doc. 1. Taalak's first claim is that Defendants

violated her Eighth Amendment rights by failing to provider her with adequate medical care. Doc.

1 at 4. "[A] prison official who is deliberately indifferent to the medical needs of a prisoner

violates the prisoner's constitutional rights." Letterman v. Does. 789 F.3d 856, 861 (8th Cir.

2015). To state an Eighth Amendment claim, Taalak must allege "a substantial risk of serious

harm to the victim," and "that the prison official was deliberately indifferent to that risk of harm .

..." Id at 861-62 (citing Gordon v. Frank. 454 F.3d 858, 862(8th Cir. 2006)).
        Taalak alleges that she has ADHD (attention deficit hyperactivity disorder), that Dr.

Pavalis has refused to treat her ADHD, that Darren Berg refused to help her in getting her

medications, that Clayton Stoche sexually harassed her in reference to her ADHD,and that Candy

Snyder denied her ADA claim. Doc. 1 at 2, 4. Taalak states her injury to be "I was emotionally

& mentally abused. I was punished for my disorder & no one will help me get my meds." Doc. 1

at 4.


        Taalak to sustain an Eighth Amendment claim must allege deliberate disregard of a serious

medical need. "A serious medical need is one that has been diagnosed by a physician as requiring

treatment, or one that is so obvious that even a layperson would easily recognize the necessity for

a doctor's attention." Coleman v. Rahva. 114 F.3d 778,784(8th Cir. 1997);^Scott v. Benson,

742 F.3d 335, 340(8th Cir. 2014). An unsupported assertion of ADHD by itself does not equate

to a serious medical need.        Weaver v. Lombardi. 2015 WL 7253059 at *2-3 (E.D. Mo.

November 17, 2015). A condition like ADHD may or may not be a serious medical need,

depending on whether it "has been diagnosed by a physician as requiring treatment," and thus

depending on its persistence and severity. Taalak's complaint falls short of alleging that her

ADHD is a "serious medical need." She simply alleges that she has ADHD and is not getting

medicated for the disorder. Doc. 1 at 2, 4.

        Taalak to sustain an Eighth Amendment claim must also allege deliberate disregard ofthat

serious medical need. Not "every claim by a prisoner that he has not received adequate medical

treatment states a violation of the Eighth Amendment." Estelle v. Gamble, 429 U.S. 97, 105

(1976). Rather, "a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs." Id     1 Ob. Taalak's allegations fall well short

with regard to Darren Berg who allegedly refused to assist her in getting medications which Dr.
Pavalis declined to prescribe, and with regard to Candy Snyder who allegedly denied an ADA

claim. Conduct of a sexual nature toward an inmate can be cruel and unusual punishment

prohibited by the Eighth Amendment,but the conclusory allegations that Clayton Stoche sexually

harassed Taalak in reference to her ADHD is too vague ^d conclusory to meet federal pleading

standards for an Eighth Amendment claim.

       In Count II of her complaint, Taalak claims a constitutional violation of her "freedom of

religion," specifically alleging "they will not let me have 2 decks of tarot cards. I am wiccan."

Taalak also states: "I want to practice my religion & they say I can't have more than one tarot

deck." Doc. 1 at 5.


       In order to state a First Amendment claim, Taalak must allege facts tending to show that

prison officials have substantially burdened the free exercise of her religion. Patel v. U.S. Bureau

of Prisons. 515 F.3d 807, 813 (8th Cir. 2008). Substantially burdening one's free exercise of

religion means that the alleged restriction—^here allowing Taalak only one and not two decks of

tarot cards—must significantly inhibit or constrain conduct or expression that manifests some

central tenet of a person's individual religious beliefs; must meaningfully curtail a person's ability

to express adherence to his or her faith; or must deny a person reasonable opportunities to engage

in those activities that are fundamental to a person's religion. Murphv v. Mo. Dep't of Corr., 372

F.3d 979,988(8th Cir. 2004). Taalak's terse allegations about being denied a second deck oftarot

cards are insufficient to state a First Amendment claim. Prison officials have allowed her one deck

oftarot cards, and Taalak has failed to allege how denial of a second deck somehow substantially

burdens the free exercise of her religious wicca practice. Taalak also failed to identify who

allegedly infringed on her First Amendment free exercise right or what particular prison policy

does so.
       Taalak's final claim in Count III alleges an ADA violation by asserting "they violated my

ADA rights by allowing me to be sexually harassed & punished for a mental disorder that they

refuse to medicate properly." Doc. 1 at 6. This claim is closely related to Count I, and Taalak's

complaint elsewhere blames Clayton Stoche for the sexual harassment and Candy Snyder for

denying her ADA claim. Title II of the ADA states: "[N]o qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the benefits of

the services, programs, or activities of a public entity, or be subjected to discrimination by such

entity." 42 U.S.C. § 12132. The Supreme Court of the United States in Pennsvlvania Den't of

Corr. V. Yeskev. 524 U.S. 206(1998), held that the ADA extends to people in prison. In Yeskev,

because of a medical history of hypertension, the inmate was denied an opportunity to participate

in a motivational boot camp, the completion of which could have resulted in early parole. Here,

Taalak has not alleged any exclusion from or denial of benefits of participating in any "services,

programs or activities" of the prison. The allegation of sexual harassment due to her ADHD

possibly is "discrimination" by the prison, but the allegation of sexual harassment, as discussed

above, is too vague and conclusory to support any claim. Taalak has failed to state a viable ADA

claim, but appears to be invoking the ADA to bolster her claim in Count I for Eighth Amendment

violation due to a failure or refusal to treat her ADHD as she believes necessary. Taalak

conceivably could plead colorable claims, although her complaint presently falls short of the

pleading requirements necessary for either an ADA or Eighth Amendment claim.

       Therefore, it is hereby

       ORDERED that Taalak's complaint is screened under 28 U.S.C. § 1915A and dismissed

without prejudice to refiling a complaint that states viable claims consistent with the explanation

contained in this Opinion and Order.
DATED this   day of May,2019.


                           BY THE COURT:




                           ROBERTO A. LANG)
                           UNITED STATES DISTRICT JUDGE
